Schnepp, J. (dissenting)
I dissent. Although the trial court made no specific finding with relation to the elements necessary to impose a constructive trust it specifically found that plaintiff, along with each of his brothers, received from defendant a check for $5,850 "as his respective share of proceeds of sale in settlement of their father’s estate”. This check was dated July 1,1981 and when presented for payment by plaintiff about 10 days later was dishonored and returned for insufficient funds. It was during this period that plaintiff made a written request for an accounting with which defendant refused to comply. The trial court, in its "Decision and Judgment” dated June 1, 1984, denied plaintiff’s request that "defendant be appointed trustee of the prop*45erty and to render an accounting” and then granted judgment to plaintiff in the sum of $5,850 with interest from July 1,1981. In my view, implicit from the record is the finding by the court that the imposition of a constructive trust and the rendering of an accounting by defendant were unnecessary inasmuch as defendant, in tendering the check to plaintiff, duly accounted for the proceeds of the sale of their father’s farm and any further accounting would be superfluous. There was ample evidence before the court from which it could find that the sum of $5,850 was the full amount of plaintiff’s share of his father’s estate. In this case the record is not insufficient as a matter of law to sustain the imposition of a constructive trust and is sufficiently complete to permit this court to affirm the trial court’s judgment in favor of plaintiff (see, Matter of Milton v Dennis, 96 AD2d 628). In any event, in the absence of appropriate findings we should not reverse the judgment and finally determine the appeal but, instead, we should hold the case, reserve decision and remit the matter to Onondaga County Supreme Court for a formulation of findings of fact by the trial court deemed essential to its decision (see, Mastin v Village of Lima, 77 AD2d 786; Woodruff v Castaldo, 110 AD2d 1040). The majority does not vacate the judgment or reverse and remand for a new trial but remits, not for the taking of further evidence, but solely for a "new decision”, ostensibly on the record proof before the court which is not an appropriate resolution of this appeal. (Appeals from judgment of Supreme Court, Onondaga County, McLaughlin, J. — constructive trust.) Present — Doerr, J. P., Boomer, O’Donnell, Pine and Schnepp, JJ.